Filed 6/9/22 Ortiz v. City of Santa Clarita CA2/7
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 SANDRA ORTIZ,                                             B301734

           Plaintiff and Appellant,                       (Los Angeles County
                                                           Super. Ct. No. BC608663)
           v.

 CITY OF SANTA CLARITA,

      Defendant and
 Respondent.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Monica Bachner, Judge. Affirmed.
      Law Offices of Haik Beloryan and Haik Beloryan for
Plaintiff and Appellant.
      Burke, Williams & Sorensen, Brian I. Hamblet, Kane
Thuyen and Rodolfo Aguado III for Defendant and Respondent.

                                  ______________________
       Sandra Ortiz appeals from a judgment entered after the trial
court granted the summary judgment motion filed by the City of
Santa Clarita (City). Ortiz was hit by a vehicle while walking
across the Sierra Highway in Santa Clarita at night after leaving a
market alongside the highway. The location where Ortiz crossed
was more than 400 feet from an unmarked crosswalk and
0.7 miles from a marked crosswalk. Ortiz sued the City for a
dangerous condition of public property under Government Code
section 835.1
       On appeal, Ortiz contends there were triable issues of fact
whether the location of Ortiz’s accident was in a dangerous
condition. Ortiz also argues in her supplemental briefing that she
presented evidence showing the City knew or should have known
the accident location constituted a dangerous condition in
sufficient time to prevent the accident.2 We affirm.

       FACTUAL AND PROCEDURAL BACKGROUND

A.    The Accident and Ortiz’s Lawsuit
     At around 8:20 p.m. on March 3, 2015 Brandon Negron, who
was driving southbound on the Sierra Highway in Santa Clarita,


1    Further undesignated statutory references are to the
Government Code.
2      Following oral argument, we requested supplemental
briefing on whether Ortiz submitted admissible evidence in
opposition to the City’s summary judgment motion sufficient to
create a triable issue of fact that the negligent conduct of a City
employee created the dangerous condition or the City had actual
or constructive notice of the dangerous condition in sufficient time
before the accident to have taken measures to protect against the
condition.



                                 2
struck and injured Ortiz, who was walking across the highway.
Ortiz crossed the highway approximately 434 feet south of an
unmarked crosswalk at Hillfield Lane and over 0.7 miles from a
marked crosswalk at Adon Street.3 Several businesses lined the
highway near the accident location, including the market and a
pizzeria. Ortiz was staying at a hotel located on the west side of
the highway and crossed the street to buy something at the
market on the other side of the highway. She was returning with
a bottle of water when she was struck by Negron’s car. Ortiz did
not see Negron’s car, describing the location of the accident as
“very dark.”
      In January 2016 Ortiz filed a lawsuit against the City and
Negron. In her third amended complaint, Ortiz asserted a single
cause of action against the City for a dangerous condition of public
property, and against Negron for negligence.4 In her third
amended complaint, Ortiz alleged she was trying to patronize the
businesses located along the highway near the accident location.
Because the only two available crosswalks were not within a
reasonable distance of the businesses, she crossed the street




3      The Vehicle Code defines crosswalks to include both marked
and unmarked crosswalks. A crosswalk is “[a]ny portion of a
roadway distinctly indicated for pedestrian crossing by lines or
other markings on the surface.” (Veh. Code, § 275, subd. (b).)
Alternatively, a crosswalk is “[t]hat portion of a roadway included
within the prolongation or connection of the boundary lines of
sidewalks at intersections where the intersecting roadways meet
at approximately right angles, except the prolongation of such
lines from an alley across a street.” (Id., subd. (a).)
4     Negron is not a party to this appeal.



                                 3
without a crosswalk or traffic control device.5 The nearest
unmarked and marked crosswalks were approximately 434 feet
and 0.7 miles, respectively, from where Ortiz crossed the street.
       Ortiz alleged the location of the accident was public property
in a dangerous condition because there was an absence of proper
lighting to illuminate the highway; there was no sign to direct
drivers to reduce their speeds or warn them of pedestrians
crossing the highway; there were no traffic lights or proper signage
at the closest intersections; there were no nearby crosswalks that
would allow pedestrians to safely patronize the businesses on the
other side of the highway; and the City failed to maintain a “large
city tree” that prevented the closest street light from illuminating
the highway at the accident location.

B.     The City’s Motion for Summary Judgment
       On April 5, 2019 the City filed a motion for summary
judgment, or in the alternative, for summary adjudication of six
issues. The City argued it was immune from suit for a dangerous
condition under section 830.4, which provides immunity for a city’s
“failure to provide regulatory traffic control signals, stop signs,


5      Vehicle Code section 440 provides an “‘official traffic control
device’ is any sign, signal, marking, or device, consistent with
Section 21400, placed or erected by authority of a public body or
official having jurisdiction, for the purpose of regulating, warning,
or guiding traffic, but does not include islands, curbs, traffic
barriers, speed humps, speed bumps, or other roadway design
features.” Vehicle Code section 21400, subdivision (a), in turn,
includes as examples of official traffic control devices, “stop signs,
yield right-of-way signs, speed restriction signs, railroad warning
approach signs, street name signs, lines and markings on the
roadway . . . .”



                                  4
yield right-of-way signs, or speed restriction signs,” as described in
the Vehicle Code. The City asserted its immunity included its
alleged failure to provide crosswalks, stop signs, and traffic
signage at the accident location. The City also argued Ortiz’s
claim that the City failed to maintain its tree at the accident
location was barred by the Government Claims Act because Ortiz
failed to reference the tree in her claim filed with the City.
       The City contended Ortiz failed to establish the elements of
a claim for a dangerous condition of public property because under
section 830.2, a condition is not a dangerous if “no reasonable
person would conclude that the condition created a substantial
risk of injury when such property or adjacent property was used
with due care in a manner in which it was reasonably foreseeable
that it would be used.” The City pointed to the absence of prior or
subsequent accidents at the accident location, relying on the
declaration of City traffic engineer Gus Pivetti, who was
responsible for monitoring traffic collision patterns in the City.
According to Pivetti, the City maintains a database containing all
reports from the sheriff’s department of collisions within the City.
Pivetti attached the collision history report for the portion of
Sierra Highway between Hillfield Lane and Adon Street (exhibit I
to the City’s compendium of exhibits). Pivetti averred that other
than the accident involving Ortiz, “there is no record or evidence of
any automobile collision at the Subject Location between March 3,
2010 to March 3, 2015.” He added that the three accidents other
than the one involving Ortiz reflected in exhibit I “were not near
the Subject Location.”
       The City asserted there was no evidence the lack of lighting
or traffic control devices, or the failure to maintain the tree,
proximately caused Ortiz’s injuries. The City pointed to Ortiz’s
testimony that nothing blocked her view of the highway or vehicles



                                  5
travelling on the highway, and Negron’s testimony that he did not
recall a tree blocking his view. Instead, Negron collided with Ortiz
because it was dark, Ortiz was wearing dark clothing, and she was
moving quickly. In addition, the City argued Ortiz did not act
with due care because she was impaired by the consumption of
alcohol while jaywalking across the highway at night wearing dark
clothing. The City cited Ortiz’s testimony that she drank a “big
can” of beer at approximately 4:00 p.m. on the night of the
accident.
       The City argued further it did not have notice of a dangerous
condition at the accident location, relying on section 835, which
requires the plaintiff to prove the dangerous condition was created
by a negligent or wrongful act or omission of a city employee
within the scope of employment, or the city had actual or
constructive notice of the dangerous condition in sufficient time to
have taken measures to protect against the dangerous condition.
The City submitted the declaration of Joseph Oerum, clerk and
contract services manager for the City, who stated he had
reviewed the City’s reporting system (the “CRM” system) for
complaints of accidents or dangerous conditions at the accident
location, and there were no reports of traffic accidents, potentially
dangerous conditions, or complaints about trees, lighting, or
signage at the accident location prior to March 3, 2015. Oerum
submitted with the City’s motion the reports from the City’s CRM
system for the stretch of Sierra Highway between Hillfield Lane
and Adon Street. The attached reports show complaints related to
sidewalks, street potholes, and a resurfacing project at specific
locations other than the accident location.
       The City also argued it was not liable for conduct by third
parties (the businesses) that may have caused a defective
condition of the City’s property, or Ortiz’s failure to comply with



                                 6
the law by crossing in the middle of the block instead of at a
crosswalk. Finally, the City argued the exception to immunity for
a hidden traffic “trap” under section 830.8 did not apply.
       In her opposition, Ortiz argued the accident location was in a
dangerous condition because the nearest crosswalk was over
400 feet away from the businesses, and thus it was reasonably
foreseeable that pedestrians would cross the street between the
crosswalks; there was no street lighting near the accident location,
and to the extent there was, it was blocked by a large
unmaintained tree that caused the location to be dark; and there
were no posted signs warning motorists that pedestrians may
cross the highway. Ortiz submitted her deposition testimony in
which she stated it was “so dark that night, [she did not] see any
car,” and that she looked to her right and did not see anything
because it was “very, very dark.” Negron testified that it was
“pretty dark” on the road, “very dark . . . compared to the rest of
Santa Clarita,” and that even with his headlights on, he “barely”
saw Ortiz before the impact.
       Ortiz argued the City was aware of the dangerous condition
at the accident location because at least six pedestrians were
struck by vehicles while crossing the Sierra Highway at night “at
or near where the incident occurred” within two years of the
incident, and one of the pedestrians died. In making this
argument, Ortiz relied on exhibit C of her compendium of exhibits,
which showed six collisions involving pedestrians from 2010 to
2015 (including the one involving Ortiz). Further, in 2016 (after
the accident), three pedestrians were killed at night while crossing
the street at or near the accident location. Ortiz pointed out that
exhibit C also showed that between 2001 and 2004, five
pedestrians were hit, and three were killed. Ortiz submitted
Pivetti’s testimony as to exhibit C that subsequent to Ortiz’s



                                 7
accident, he conducted a “safety review” of past collisions that
occurred on Sierra Highway within a two-mile radius of the
accident location.
       Ortiz also asserted the court should consider the City’s
installation of 76 street lights near the accident location following
Ortiz’s accident as a result of Pivetti’s safety review, which cost
somewhere from $10,000 to $20,000. Based on his safety review,
Pivetti and others “made a recommendation for street lighting.”
Pivetti added that as part of his review, he saw “an occurrence of
nighttime-related collisions and some involving pedestrians.” The
installation of street lights near the accident location was done
“[t]o enhance safety, to help mitigate an issue we determined.”
       In support of her opposition, Ortiz submitted the declaration
of Edward Ruzak, a professional civil and traffic engineer. Ruzak
based his opinions on the deposition testimony, declarations, and
documents submitted in connection with the City’s summary
judgment motion, and the parties’ discovery responses. He stated
the accident location was approximately 434 feet south of Hillfield
Lane and over 0.7 miles from a marked crosswalk. Because of the
distance, “it would be reasonably foreseeable to any traffic
engineer that most pedestrians would essentially cross the street
without utilizing marked crosswalks to patronize these businesses
[on the other side of the highway].” Further, there was “no
continuous arterial street lighting along Sierra Highway
proximate to the crash site,” and “[w]hatever street lighting that
did exist near the accident site appears to be blocked by
unmaintained trees immediately next to the lamp post preventing
it from serving its function and illuminating the street.”
       Ruzak opined that “[m]otorists traveling during periods of
darkness without the benefit of arterial street lighting and
exercising due care by driving at or even slightly above the 45-mph



                                 8
speed limit would have difficulty seeing pedestrians crossing
Sierra Highway.” He concluded to a reasonable degree of
engineering certainty that the accident location “constituted a
dangerous condition because of the roadway conditions/lack of
pedestrians warning signs and lack of arterial street lighting . . . .”
Ruzak also opined that the five pedestrian collisions (with three
fatalities) from 2001 through 2004 and nine evening collisions
(with four fatalities) from 2013 to 2016 reflected in exhibit C
“should have prompted the City of Santa Clarita to install arterial
streetlighting in this section” of the highway. Therefore, the City
knew or should have known the accident location constituted a
dangerous condition.
       Ortiz also argued the City did not have immunity under
section 830.4 for the dangerous condition caused by the City’s
failure to maintain a large tree near the accident location that
blocked the illumination from a street light. In support of this
argument Ortiz submitted four Google Maps photographs (exhibit
E) that she described in her compendium of exhibits as showing a
tree blocking the street light. The photographs show a large tree
on the side of a street and indicate at the bottom they were taken
near Sierra Highway and Hillfield Lane. Ortiz also relied on four
other photographs (exhibit O), which Pivetti testified were aerial
photographs taken from the City’s database of a tree near the
accident location. It is not clear from either set of photographs
whether the tree at the accident location was obscuring a street
lamp.6 In addition, Ortiz submitted as exhibit F three

6     Ortiz also submitted two photographs (exhibit P) she
described in her compendium of exhibits as depictions of a tree
blocking a street light taken at the accident location by Daniel
Wurangian (an employee of Ortiz’s attorney). The trial court



                                   9
photographs that she described as “Google Satellite Images”
depicting the accident location after the City trimmed the trees
and installed new traffic lights. Ortiz’s attorney, Haik Beloryan,
described the exhibits in his declaration and stated he downloaded
the Google satellite images.
       The City filed a reply brief and objections to Ortiz’s evidence,
including the photographs of trees marked as exhibit F, and the
City’s cost estimates for installation of additional lighting, marked
as exhibit J. The City also objected to the portion of Beloryan’s
declaration purporting to authenticate the photographs and
satellite images and the Ruzak declaration.

C.     The Trial Court’s Ruling and Entry of Judgment
       After a hearing, on July 25, 2019 the trial court granted the
City’s summary judgment motion. The court sustained the City’s
evidentiary objections to Ortiz’s exhibits F (Google satellite images
showing trimmed trees post-accident) and J (City’s cost estimates
for street lights). The court overruled the City’s objections to the
Ruzak declaration.
       The court found the City met its burden on summary
judgment to show it was not liable for a dangerous condition of
property in light of its immunity under section 830.4 for any
failure to install crosswalks, traffic signs, or other traffic control
devices, and the City was under no obligation to provide street
lighting in the absence of a “peculiar condition” making lighting
necessary. Likewise, Ortiz failed to meet her burden to show a
triable issue of fact based on the distance to the nearest crosswalk
and lack of traffic signs and control device. Nor did Ortiz present


sustained the City’s objection to these photographs, and Ortiz does
not rely on the photographs on appeal.


                                  10
admissible evidence that an unmaintained tree blocked the street
light near the accident location.
       The trial court also rejected Ortiz’s argument she showed a
dangerous condition based on the City’s record of vehicle collisions
with pedestrians because Ortiz failed to show how the “accidents
were similar to the events in the instant action, or how the
occurrence of these accidents indicate that the Sierra Highway at
the location [Ortiz] was struck constituted a dangerous condition.”
       Similarly, the trial court found evidence of the City’s
subsequent installation of street lights as a remedial measure was
inadmissible to show the accident location was in a dangerous
condition prior to the accident, observing the evidence was not
submitted for a proper purpose, such as to show ownership of the
highway or the feasibility of installing street lights, neither of
which was disputed. The court did not address whether the City
was on notice of a dangerous condition at the accident location.
       On August 21, 2019 the trial court entered judgment in favor
of the City. Ortiz timely appealed.

                          DISCUSSION

A.    Standard of Review
      Summary judgment is appropriate only if there are no
triable issues of material fact and the moving party is entitled to
judgment as a matter of law. (Code Civ. Proc., § 437c, subd. (c);
Regents of University of California v. Superior Court (2018)
4 Cal.5th 607, 618; Delgadillo v. Television Center, Inc. (2018)
20 Cal.App.5th 1078, 1085.) “‘“‘“We review the trial court’s
decision de novo, considering all the evidence set forth in the
moving and opposing papers except that to which objections were
made and sustained.”’ [Citation.] We liberally construe the



                                 11
evidence in support of the party opposing summary judgment and
resolve doubts concerning the evidence in favor of that party.”’”
(Hampton v. County of San Diego (2015) 62 Cal.4th 340, 347;
accord, Valdez v. Seidner-Miller, Inc. (2019) 33 Cal.App.5th 600,
607.)
       A defendant moving for summary judgment has the initial
burden of presenting evidence that a cause of action lacks merit
because the plaintiff cannot establish an element of the cause of
action or there is a complete defense. (Code Civ. Proc., § 437c,
subd. (p)(2); Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th
826, 853; Valdez v. Seidner-Miller, Inc., supra, 33 Cal.App.5th at
p. 607.) If the defendant satisfies this initial burden, the burden
shifts to the plaintiff to present evidence demonstrating there is a
triable issue of material fact. (Code Civ. Proc., § 437c, subd. (p)(2);
Aguilar, at p. 850; Valdez, at p. 607.) We must liberally construe
the opposing party’s evidence and resolve any doubts about the
evidence in favor of that party. (Regents, supra, 4 Cal.5th at
p. 618; Valdez, at p. 608.)


B.     The Trial Court Did Not Err in Granting Summary
       Judgment
       1.    Governing law
       “Under the Government Claims Act, ‘[a] public entity is not
liable for an injury,’ ‘[e]xcept as otherwise provided by statute.’”
(Hampton v. County of San Diego, supra, 62 Cal.4th at p. 347,
quoting § 815, subd. (a);7 accord, Guzman v. County of Monterey


7     Section 815, subdivision (a), provides that, except as
otherwise provided by statute, “[a] public entity is not liable for an
injury, whether such injury arises out of an act or omission of the
public entity or a public employee or any other person.”



                                  12
(2009) 46 Cal.4th 887, 897 [“there is no common law tort liability
for public entities”].) Ortiz alleges a single cause of action against
the City for dangerous condition of public property under section
835. Under section 835, a public entity’s liability for the
foreseeable risk of injury arising from a dangerous condition of its
property is limited to specified circumstances, including when
“either an employee’s negligence or wrongful act or omission
caused the dangerous condition or the entity was on ‘actual or
constructive notice’ of the condition in time to have taken
preventive measures.”8 (Hampton, at pp. 347-348; accord, Cornette
v. Department of Transportation (2001) 26 Cal.4th 63, 66.) “A
dangerous condition is one that ‘creates a substantial . . . risk of
injury’ when the property is ‘used with due care in a manner in
which it is reasonably foreseeable that it will be used.’” (Hampton,
at p. 348; accord, Garcia v. American Golf Corp. (2017)
11 Cal.App.5th 532, 539.)
       Under section 835.2, subdivision (a), a public entity has
actual notice of a dangerous condition “if it had actual knowledge
of the existence of the condition and knew or should have known of

8     Section 835 provides that “a public entity is liable for injury
caused by a dangerous condition of its property if the plaintiff
establishes that the property was in a dangerous condition at the
time of the injury, that the injury was proximately caused by the
dangerous condition, that the dangerous condition created a
reasonably foreseeable risk of the kind of injury which was
incurred, and that either: [¶] (a) A negligent or wrongful act or
omission of an employee of the public entity within the scope of his
employment created the dangerous condition; or [¶] (b) The
public entity had actual or constructive notice of the dangerous
condition under Section 835.2 a sufficient time prior to the injury
to have taken measures to protect against the dangerous
condition.”



                                 13
its dangerous character.” Under section 835.2, subdivision (b), a
public entity has constructive notice of a dangerous condition “only
if the plaintiff establishes that the condition had existed for such a
period of time and was of such an obvious nature that the public
entity, in the exercise of due care, should have discovered the
condition and its dangerous character.”

      2.    Ortiz did not present admissible evidence to create a
            triable issue of fact that the City knew or should have
            known the accident location posed a dangerous
            condition
      Ortiz argued in her opening and reply briefs that the trial
court erred in granting summary judgment because Ortiz
presented evidence to create a triable issue of fact whether the
accident location constituted a dangerous condition.9 In response

9      Ortiz did not argue in her opposition to the City’s summary
judgment motion, nor has she argued in her opening, reply, or
supplemental opening brief that a City employee acted negligently
in creating a dangerous condition. She has therefore forfeited this
contention. (Swain v. LaserAway Medical Group, Inc. (2020)
57 Cal.App.5th 59, 72 [“‘“‘Issues not raised in an appellant’s brief
are [forfeited] or abandoned.’”’”]; Golden Door Properties, LLC v.
County of San Diego (2020) 50 Cal.App.5th 467, 555 [same];
Professional Collection Consultants v. Lauron (2017) 8 Cal.App.5th
958, 972 [“‘“[I]t is fundamental that a reviewing court will
ordinarily not consider claims made for the first time on appeal
which could have been but were not presented to the trial
court.”’”].) In her supplemental reply brief, Ortiz argued against
forfeiture on the basis she had shown the City’s negligence caused
the dangerous condition based on the City’s poor maintenance of
the city tree that blocked the light pole, the City’s control of the
street where the accident occurred, and the City’s ownership of the
traffic markings and traffic controls on the highway. However,



                                 14
to our request for supplemental briefing, Ortiz contended (1) the
City had actual or constructive notice that an overgrown tree
blocked the sole street lamp at the accident location; (2) the City
had actual or constructive notice of the pattern of pedestrians
being injured or killed by vehicles at night near the accident
location; (3) the City had actual or constructive notice that the
closest marked crosswalk was .7 miles from the accident location,
requiring a pedestrian to walk two miles to use the crosswalk to
reach the businesses across the street; and (4) the City had
constructive notice of the poor street lighting as shown by the
addition of 76 street lamps after the accident. We do not reach
whether the accident location constituted a dangerous condition
because, even assuming it did, Ortiz did not meet her burden to
show a triable issue of fact that the City had actual or constructive
knowledge of a dangerous condition.
       The City met its initial burden in moving for summary
judgment to show it had no actual or constructive notice of a
dangerous condition at the accident location. According to Oerum,
the City’s database did not reflect any complaints or reports of
dangerous conditions at the accident location prior to the accident,
including vehicle collisions, overgrown trees, lighting, or signage.
Ortiz testified in her deposition that she did not notify the City of
a dangerous condition at the accident location prior to the
accident, nor was she aware of anyone else who did. And Pivetti
stated in his declaration as to the City’s record of collisions on the
Sierra Highway in the 0.22 mile portion near the accident location
(exhibit I) that there was no record of vehicle collisions from March
3, 2010 until Ortiz’s accident in 2015, noting the three accidents


Ortiz failed to present any evidence of a City employee’s conduct
that created a dangerous condition at the accident location.


                                 15
during the period other than Ortiz’s accident “were not near the
Subject Location.”
      Thus, the burden shifted to Ortiz to present evidence to
create a triable issue of fact as to actual or constructive notice of a
dangerous condition. She did not meet her burden.

                 a. Ortiz did not present admissible evidence the
                    City had actual or constructive notice that an
                    overgrown tree blocked the sole street lamp at
                    the accident location
       Ortiz contends the City was on actual notice of the
overgrown tree that blocked the only street lamp at the accident
location based on Pivetti’s testimony he drove by the area on a
daily basis prior to the accident. Ortiz points to the aerial
photographs produced by the City of the tree that Ortiz asserts
was blocking the only street lamp at the accident location.
However, the aerial images of a large tree at the accident location
on which Ortiz relies (exhibit O) do not support Ortiz’s assertion
that the photographs “show how the branches of the subject tree
were overgrown and blocking the one street pole that existed
within a 2-mile stretch where the subject incident occurred.” The
photographs at most show a large tree on the sidewalk near the
accident location casting a shadow on a portion of Sierra Highway
during the daytime, not that the tree blocked the nighttime
illumination from the closest street lamp. Further, Pivetti’s
testimony that he had “driven on Sierra Highway in that area
prior to this incident” does not show, as argued by Ortiz, that
Pivetti had driven on Sierra Highway at night or had observed an
overgrown tree blocking illumination of the highway by a street
lamp at the time Pivetti drove by the accident location.




                                  16
       Ortiz also asserts that following the accident the tree was
removed, which shows the City’s actual or constructive knowledge
the tree created a dangerous condition for pedestrians. However,
the evidence shows that in March 2018 it was determined during
“grid trimming” that “the tree was going to be proactively removed
as it was starting to lit a utility box.” The tree was later removed
on January 7, 2019 in response to a resident’s complaint that the
tree “will fall into the street.” In no way does the removal of the
tree in 2019 create a triable issue of fact that prior to the accident
in 2015 the City was on notice the tree was blocking illumination
from a street lamp on Sierra Highway that created a dangerous
condition.

            b.   Ortiz did not present admissible evidence the City
                 had actual or constructive notice of similar
                 motorist-pedestrian accidents near the accident
                 location
      Ortiz argues exhibit C supports her argument the City was
on actual notice that the accident location was in a dangerous
condition. Ortiz points to the six collisions involving pedestrians
from 2010 to 2015 (including Ortiz’s accident), five collisions from
2001 to 2004, and three pedestrian accidents in 2016. Ortiz’s
contention lacks merit because Ortiz failed to present evidence the
accidents were substantially similar to Ortiz’s accident to place the
City on notice of a dangerous condition.
      Evidence of previous accidents can be used to prove the
existence of a dangerous condition if “‘it [is] first . . . shown that
the conditions under which the alleged previous accidents occurred
were the same or substantially similar to the one in question.’”
(Mixon v. Pacific Gas & Electric Co. (2012) 207 Cal.App.4th 124,
138 [evidence of prior accidents at intersection not admissible to
prove existence of dangerous condition where prior accidents


                                  17
involved dissimilar vehicle collisions, and single prior motorist-
pedestrian collision occurred in daylight three years prior to
nighttime accident injuring plaintiff]; accord, Salas v. Department
of Transportation (2011) 198 Cal.App.4th 1058, 1072 [trial court
did not err in excluding evidence of 23 collisions near the location
in which plaintiff was injured by a vehicle where none of other
accidents involved pedestrians]; Ceja v. Department of
Transportation (2011) 201 Cal.App.4th 1475, 1482 [“The trial court
has discretion to admit evidence of prior accidents where the
conditions existing at the time of the respective accidents are
shown to be similar.”].) “‘While there must be substantial
similarity to offer other accident evidence for any purpose, a
stricter degree of substantial similarity is required when other
accident evidence is offered to show a dangerous condition; “‘the
other accident must be connected in some way with that thing
. . . .’”’” (Mixon, at p. 138; Salas, at p. 1072.)
          Ortiz failed to submit any evidence to show the accidents
reflected on exhibit C occurred near the accident location or were
substantially similar to Ortiz’s accident. The only information
exhibit C provides is that the collisions occurred within two miles
of the accident location from 6:00 p.m. to 6:00 a.m. Moreover, the
detailed summary of collisions during the period from March 3,
2010 to March 3, 2015 (exhibit I) shows the collisions were not
substantially similar. Exhibit I shows a 2010 accident in which a
vehicle hit a “fixed object” at an “unsafe speed” and notes the
driver was “sleepy” and “fatigued.” (Capitalization omitted.) The
2012 accident involved two vehicles, one of which was making a
left turn. And a 2013 accident involved a motorist who had a
“physical impai[rment],” and the vehicle crossed into the opposing
lane and hit an object. (Capitalization omitted.) Negron’s collision




                                18
with Ortiz was the fourth collision. Ortiz did not show the other
collisions on exhibit C were substantially similar to her accident.10

            c.   Ortiz did not present admissible evidence the City
                 had actual or constructive notice of a dangerous
                 condition based on the lack of a nearby marked
                 crosswalk or crossing signs
       Ortiz contends the City owned the portion of the Sierra
Highway at the accident location since 1984, and thus it had
actual knowledge of the dangerous condition of the accident
location, including the distance to the closest marked crosswalk
and the lack of crossing signs. However, Ortiz presented no
evidence to show the City had actual or constructive notice of a
dangerous condition created by the distance from the accident
location to the nearest crosswalk. When Pivetti was asked at his

10     Ortiz also relies on Ruzak’s opinion that the City should
have performed a safety review of the accident location given the
“alarming” number of motorist-pedestrian collisions within two
miles of the accident location. Ruzak opined the City “knew, or in
the exercise of due diligence, should have known” the accident
location was dangerous because the City would have been aware of
the significant number of nighttime motorist-pedestrian collisions
within a two-mile radius of the accident scene from 2001 to 2016,
which should have prompted the City to conduct a safety review
prior to Ortiz’s accident. However, Ruzak’s conclusion is based
only on exhibit C, which did not provide any information on the
location (or nature) of the collisions. Ruzak does not address
exhibit I, showing that from 2010 until Ortiz’s accident in March
2015 there were no motorist-pedestrian collisions within 0.22
miles of the accident location. Although the trial court overruled
the City’s objections to the Ruzak declaration, Ruzak’s opinion the
City should have been on notice of the dangerous condition of the
accident location has no foundation, and thus cannot create a
triable issue of fact.


                                 19
deposition whether he was aware it would take 20 minutes to walk
from the accident location to the nearest crosswalk, Pivetti
responded that he was not. Pivetti added, “I had no reason to
assume there was a problem there.” Further, Pivetti testified that
Ortiz crossed at a location that did not give her the right of way
under the Vehicle Code to cross the highway because she should
have crossed at an intersection (Adon Street or Hillfield Lane).11
When asked whether most people would tend not to cross at an
intersection that is not close to the desired location, Pivetti
responded, “We expect people to abide by the law . . . and behave
appropriately.” Further, even if the City was aware that the
accident location was 0.7 miles from the marked crosswalk and
had no crossing signs, Ortiz failed to present evidence the City was
on notice these conditions rendered the location dangerous. As
discussed, Ortiz’s reliance on exhibit C does not assist her because
exhibit C only showed there were motorist-pedestrian accidents
somewhere within two miles of the accident location, not at the
accident location.
      Ortiz also argues the City must have been aware of the
dangerous condition of the accident location because after Ortiz’s
accident the City installed 76 new street lights to “enhance the
safety” of motorists. But evidence of the installation of additional
street lights following the accident is not admissible to show the
City had actual or constructive notice prior to the accident.
Section 830.5, subdivision (b), provides, “The fact that action was
taken after an injury occurred to protect against a condition of


11     Vehicle Code section 21955 provides, “Between adjacent
intersections controlled by traffic control signal devices or by police
officers, pedestrians shall not cross the roadway at any place
except in a crosswalk.”


                                  20
public property is not evidence that the public property was in a
dangerous condition at the time of the injury.” Evidence Code
section 1151 similarly provides, “When, after the occurrence of an
event, remedial or precautionary measures are taken, which, if
taken previously, would have tended to make the event less likely
to occur, evidence of such subsequent measures is inadmissible to
prove negligence or culpable conduct in connection with the event.”
(See McIntyre v. The Colonies-Pacific, LLC (2014) 228 Cal.App.4th
664, 667 [“Section 1151 excludes evidence of a defendant’s
subsequent remedial measures to prove ‘negligence or culpable
conduct.’”].) Section 1151 “‘does not require the exclusion
of evidence of subsequent measures when offered for another
purpose, such as proving ownership, control, or feasibility of
precautionary measures, if controverted, or impeachment.’”
(Alcaraz v. Vece (1997) 14 Cal.4th 1149, 1169; accord, McIntyre, at
p. 673.) However, there is no dispute here as to the City’s
ownership and control of the Sierra Highway at the accident
location, nor is there a dispute as to whether it was feasible to
install additional lighting at the location.
       Moreover, the installation of additional street lighting after
the accident does not show the City had knowledge of poor lighting
at the accident location prior to the accident. As Pivetti testified,
he and others suggested the installation of additional street lights
in the two-mile stretch of the Sierra Highway after Pivetti
conducted a safety review in 2016 that looked at nighttime
collisions between vehicles and pedestrians within a two-mile
stretch of the Sierra Highway. As discussed, Ortiz did not present
any evidence the City knew—or had a reason to know—the lack of
additional street lights at the accident location (as opposed to
within a two-mile radius) created a dangerous condition.




                                 21
                         DISPOSITION


     The judgment is affirmed. The City is entitled to costs on
appeal.


                                     FEUER, J.

We concur:


     SEGAL, Acting P. J.


     IBARRA, J.*




*     Judge of the Santa Clara County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                22